Order entered September 19, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01249-CV

           IN RE PROGRESSIVE WASTE SOLUTIONS OF TX, INC.; IESI
           CORPORATION AND HOWARD LEE FRANKLIN, JR., Relators

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-11-05442-D

                                         ORDER
       Based on the Court’s opinion of today’s date, we DENY relators’ petition for writ of

mandamus. We ORDER that relators bear the costs of this original proceeding.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE